Re: i lle- cue DUNG

Case 1:16-cv-01149-CCC-SES Documnil ® Filed 12/11/19 Page 1of 3

 

A274

 

 

 

Dear sixdog Schualy, “DEPUTY CLERK

“MARS expecting +o parhdijete re hwaruag \? -A-\9., bot. oO

: 12418 © 2:209m wD Avot Coy var) Cos office in. he Presence of |
. OD Schopama Mor CO thfragie.. -vovnssler  Tect Woaling. ap peoa chad) Me
sotth 4 Psycholag.st Soell- Kocken COs. Office pcethy. eau demand.icg JL
2 prod a \ Cord Ordes' slat The Heariag, no celia Lng At bet when repre seftted.
2 Nou don oe copy of! Courl Onder, Bo now. Psychol ois} \Filluog Lo od counseles
wal (ohelbly rotate’ | i tile Teo. \ delusion pecan yw. ADM Bide
5910" Twa ad nothing Sayin, Sd, Wish tp moke. vou Dialer Le nat
| roonelest, Sb. Kat hig sald, Wrhals.. on nol wit bland

. ey refuse “tp aca)jess Lest veto. ad paid... Prod... not being
competent voids, sete mnt agree wont Powe wheal. loo 7 Id ond fi. Loven
said hed quid 1 AT Aco accept. settle mpnt mutha Undue. DreasMng...
nS coon) poker tp @ yh) ‘bat Wi} peed ite. opp of co.-counse |
p Doerercalbh fir Easter District. DA Dbe bas ont dona thks

aoa Paajcal logis lect Schwele So citel takes aw au.

went te Qe bp Toy a}, “han lc YOu

Respect ily )
Koby OL.

 

 

 

 

 

 
Case 1:16-cv-01149-CCC-SES Docluheat 178 Filed 12/11/19 Page 2 of 3

  

STATE CORRECTIONAL INSTITUTION —~MUNCY | No

OFFICE OF THE SUPERINTENDENT | 33-1 9

INFORMATION BULLETIN

SUBJECT: Medical Sick Call DATE: 12/03/2619

 

NOTICE: As of December 9, 2019, the sick call process will be changing to the following process:
New sick call slips will be utilized and passed out to the housing units.
A nurse will collect sick call slips dally at 0800 for next day sick call.

Aninmate must sign the cash slip prior to being seen by the practitioner. A refusal to sign the cash slip
constitutes a refusal of medical services. If you must be seen, either urgently or non-urgently, and refuse to
sign the cash slip, the co-pay policy (outlined below) will still apply to you.

An inmate WILL be charged a $5 co-pay for the following:.

*ANY non-emergent medical service provided at the inmate’s request. Note that a sick call slip which is.
filled out by any inmate constitutes a request for medical services. Coming to sick call without filling out and/or
signing the cash slip IS THE SAME as requesting medical services, and subject to all appropriate co-pay fees.

*ANY medical service, including emergency medical services, provided ta an inmate when the injury or
illness is self-inflicted, or when the injury or illness arises from the inmate's participation in a sport.

*Over-the-counter (OTC) and prescription medications NOT associated with a “Chronic Care Clinic" (as
determined by the Practitioner, not the inmate) are subject to the $5.00 per prescription co-pay fee. Medical
staff will advise inmates when an appropriate OTC medication is available in the commissary. Hf an inmate still
elects to receive the OTC medication during a sick call visit, the co-pay fees will apoly.

An inmate WILL NOT be charged a co-pay fee for the following:

*ANY visit for medications and/or treatments associated with a “Chronic Care Clinic” (as determined by the
Practitioner, not the inmate).

“ANY visit for medications that are being prescribed long term, are not associated with a “Chronic Care
Clinic’, AND have NOT EXPIRED. Expired prescriptions require medical re-evaluation and are subject to co-
pay fees.

“ANY initial or follow-up visit ordered by the Practitioner. EXCEPTION: If you are called to Medical for
an evaluation because you've informed your block officer that you were too sick fo report to work, YOU WILL
BE subject to co-pay charges.

*ANY work related injury that is confirmed by your supervisor.

*ANY unusual prison related infection or contamination as determined by the Practitioner.

e NOTE: Over the counter (OTC) medications/items will be written for 30 days maximum and always be subject
~ to the $5.00 per prescription/item co-pay fee. . 7
\oleles Access Heckih

- A Sltir Woon’ Casco Pohicy sickceell

 

L. Bjalr Morrison OCADM 2D
/ CHCA jloscaual Terns
cc: Administrative Staff NcAdM ade ADA
Housing Unit Bulletin Boards (2) - PLEASE POST
CR-MUN : . oh A
File Th 5 Asap lh 1S \ felon , nos eo oT
— ~ yo ORE Ve (Sloessa OF lems
Vw QEney Ty ye ss | ™ CAEL d (50 DM Jv rare GS usa O \

a onvia at WwW erhlen NS cic cel}

—s

na dopcae-fir Jon pectepl. AL ce

 
 
Case 1:16-cv-01149-CCC-SES Document 178 Filed 12/11/19 Page 3 of 3

 

gp WO EU BHUQ-9?-T1

RAN e624

tabs?

 

(OSS) ee MAWES
anit we Og

 

 

     

BORSA ‘GENS vesng APA MH binqsicie

IAD) 491 HAG sae LS Pah cezee 14 Bingsiajed 1g

I + ih 8Z0EE XO Od

- ad Silay sequin

GLO¢ 60 one We eo Aa Faver id \. uO, : 6182 TT 240 (LRSOCHO baw owen

p0G°000 $ esti aiz NOLNVaos AONAWHOS
Se Bae DS SNOLLOFYYNOO JO 1d3d QAAIS9O3y

SIMS ABN KFOWISOd'SN RAS Wd - IV SLVINNI Oa SOE OOD WON
